Judgment, Supreme Court, New York County (Laura E. *116Drager, J., at suppression hearing; Gregory Carro, J., at plea and sentence), rendered March 5, 2003, convicting defendant of attempted burglary in the third degree, and sentencing him, as a second felony offender, to a term of IV2 to 3 years, unanimously affirmed.
The court properly denied defendant’s suppression motion. The police officer had probable cause to search and arrest defendant based upon sufficiently specific information received from a store security guard who apprehended defendant after seeing him place merchandise in his bag and his coat without paying for them (see People v Felder, 2 AD3d 365 [2003], lv denied 2 NY3d 799 [2004]). Moreover, the officer heard defendant make a spontaneous admission of guilt while he was still in the custody of the security personnel. We also note that the security guard’s conduct was not covered by the Fourth Amendment (People v Jones, 47 NY2d 528, 532-533 [1979]).
The sentencing court properly exercised its discretion when it denied defendant’s motion to withdraw his guilty plea. The record establishes that the plea was knowing, intelligent and voluntary (see People v Frederick, 45 NY2d 520 [1978]). Concur—Buckley, P.J., Ellerin, Lerner, Marlow and Catterson, JJ.